Citation Nr: 9921360	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-28 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1953 to February 
1955.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision which denied the veteran's 
claim of entitlement to service connection for a low back 
disability, finding it not well grounded.  


FINDING OF FACT

There is no contemporaneous evidence of record to show the 
incurrence of a chronic low back disorder during service and no 
competent evidence demonstrating a nexus between any current low 
back disability and the veteran's service, including claimed 
chronicity of back pain since separation.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded claim 
of entitlement to service connection for residuals of a back 
injury.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service connection 
for a low back disability, which he claims is the result of an 
in-service back injury incurred in a bus accident.  He has 
submitted inconsistent reports of when the accident occurred.

The veteran's complete service medical records are not of record.  
A report of his examination for separation from service, dated in 
February 1955, is of record.  It shows no complaints of 
disability related to the back and findings of a normal spine on 
examination.

A medical certificate of February 1955 shows that the veteran 
sought treatment at a VA medical facility for a cut on his hand.  
VA documents show that the VA Center in Temple, Texas, sought 
information from the RO regarding the veteran in January 1963, 
when he was noted to be suffering from rectal bleeding, and in 
June 1978, when he was noted to be a non-VA patient.  Another 
request to the RO for information was made in April 1993 by the 
Teague VC in Temple, Texas.  No diagnosis or complaint was noted.

In May 1994, the veteran submitted a claim for nonservice-
connected pension benefits.  He identified his disabilities as 
hypertension (which began 10 years prior), "prostate trouble" 
(six months or longer), arthritis in spine ("several years"), 
and allergies to trees, grass, etc.  The veteran did not identify 
any in-service treatment for any of his claimed conditions.  In a 
rating decision dated in August 1994, the RO granted entitlement 
to nonservice-connected pension benefits.  The decision did not 
make any finding relative to the veteran's claimed back 
disability, and there was no evidence regarding any back 
disability.  

In May 1997, the veteran submitted a claim of entitlement to 
service connection for residuals of a low back injury, claimed to 
have been incurred during service as a result of a bus accident 
in 1953.  The veteran stated that his back had bothered him from 
the time of his discharge from service to the present.  He 
identified treatment records from his chiropractor and from the 
VAMC in Temple dating from 1992 to the present, and requested 
that the RO obtain these in support of his claim.

The RO requested service medical records pertaining to the 
veteran's period of service, and was informed that the records 
were not available, as they were likely destroyed in a fire which 
took place at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri in July 1973.  

In June 1997, the veteran was informed that his service medical 
records were not available, and he was asked to submit any copies 
which he might have.  None were received by the RO.  The RO also 
requested that the veteran provide further information about the 
bus accident incident that he claimed to have experienced during 
service and the treatment for his injuries.  In response, the 
veteran identified the periods of treatment as from "1954" to 
"1953", and reported that he did not know either the name of 
his unit at the time, or the name or location of the facility 
where he was treated.

The RO then submitted a request for any reconstructed records 
that might be available.  The NPRC supplied copies of abstracted 
information regarding the veteran from hospital treatment records 
during his period of service from the Office of the Surgeon 
General, Department of the Army.  These records show that in 
April 1953 the veteran was treated for acute urethritis, and that 
in May 1953 he was treated for a common cold.  There was no 
evidence relating to any bus accident or treatment for a back 
injury.

The RO requested all VA medical treatment records pertaining to 
the veteran from the VAMC in Temple for the period since January 
1992.  In July 1997, the RO received records pertaining to the 
veteran dating from April 1993 to June 1997.  These records 
showed treatment for numerous conditions, including back pain.  
The first evidence related to the veteran's back was noted in 
June 1993, when incidental findings on a chest x-ray were minor 
degenerative changes at the dorsal aspect of the lower thoracic 
spine.  The earliest complaints of low back pain were recorded in 
May 1995, when the veteran complained of occasional low back 
pain.  Next, in October 1995, he was assessed with mechanical low 
back pain.  He reported low back pain again in February 1996.  In 
August 1996, he described a pinching pain in his back, which was 
described as "not severe".  On the next visit in September 
1996, he reported that his back pain was better.  In April 1997, 
the veteran reported mild low back pain.

The RO obtained treatment records from chiropractor J. A., D.C., 
dating from June 1982 and from June to September 1984.  Treatment 
records from 1982 were accompanied by a May 1982 accident report 
in which the veteran stated that he injured his back while 
working on May 6, 1982.  He reported that he was treated by a 
Dr. C., and that he was told that he had a pulled back muscle.  
The veteran did not respond to questions regarding prior 
illnesses or accidents.  Chiropractic treatment records showed 
that the veteran sought treatment on June 2, 1982, and that he 
reported injuring his back while pulling on a meter lid.  Dr. A. 
identified the nature and extent of the veteran's injury as being 
lumbo-sacral strain associated with subluxation of L5-S1 
complicated by radiating sciatic-type pain into the left hip.  It 
was noted that the recent accident was the only cause of the 
veteran's condition and that he did not have any physical 
impairment due to a previous accident or disease.   Dr. A. noted 
that the veteran reported having been treated by Dr. C. of the 
VA.  X-rays were taken by Dr. A. and reportedly showed no 
suspected fracture, dislocation or any other osseous pathology.  

After six treatments, Dr. A. reported that, as of June 21, the 
veteran was asymptomatic and discharged from his care.  

In June 1984, the veteran completed an accident report regarding 
another work-related injury to his low back.  This injury 
reportedly occurred a few weeks earlier when the veteran was 
jumping over a fence.  In regard to any history of previous 
accidents, he noted work related back injury about two years 
earlier.  He was treated by Dr. A. for the current injury.  In 
his initial report, dated in late June 1984, Dr. A. noted that 
the veteran reported a back injury several weeks earlier, when he 
jumped over a fence.  Dr. A. identified the condition as lumbar 
strain with subluxation of L5-S1, and reported that the injury 
would not result in a permanent defect.  X-rays taken on the date 
of the first treatment session revealed no suspected fracture, 
dislocation or other osseous pathology.  Dr. A. stated that the 
veteran's condition had not been caused by any other condition, 
that the veteran was not suffering from any other disabling 
condition not due to the recent injury, and that the veteran did 
not have any physical impairment due to a previous accident or 
disease.  Dr. A. noted that he had treated the veteran in 1982 
for lumbo-sacral strain.  Dr. A reported no other treatment for 
this condition.  The billing report shows that the veteran was 
treated on 22 occasions from June 1984 to September 1984, and 
that he was asymptomatic as of September 18th, when he was 
discharged from treatment.

The RO denied the veteran's claim for service connection in a 
rating action dated in September 1997, citing the veteran's 
failure to present a well-grounded claim of entitlement to 
service connection.  The RO specifically cited the absence of 
evidence of the incurrence of a low back injury during service or 
evidence of residuals of such an injury or a chronic low back 
disability at the time of his discharge from service.

The veteran appealed the RO's determination, and in his VA Form 
9, dated in October 1997, he stated that he was injured in 1954 
in a "bus wreck", and that he was treated at the time.  He 
referred to the possible loss of his service medical records, and 
noted that he was not at fault for the loss of relevant evidence 
pertaining to his claim.

Relevant Law and Regulations

In general, in order to be entitled to service connection for a 
disease or disability, the evidence must reflect that a disease 
or disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. § 3.303(a) 
(1998).  Service connection may be granted for a disease first 
diagnosed after service when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The threshold question with regard to the veteran's claim for 
service connection is whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107 (West 1991).  In order for a claim to be 
well grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A chronic disability in service can be 
shown by "either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period."  Id.

Analysis

Initially, the Board notes that the veteran's complete service 
medical records are not available, and that they were likely 
destroyed in a fire which took place at the NPRC in St. Louis, 
Missouri, in July 1973.  In cases such as this, VA has a 
heightened duty to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's 
analysis of this veteran's claim was undertaken with this duty in 
mind.  

As noted above, the threshold question regarding this issue is 
whether the veteran's claim for service connection for residuals 
of a low back injury is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board points out that 
for the purposes of determining whether a claim is well grounded, 
it must presume the truthfulness of the evidence, "except when 
the evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making the 
assertion."  
King v. Brown, 5 Vet.App. 19, 21 (1993).

In the case at hand, there is evidence that in recent years, the 
veteran has complained of occasional low back pain, and that 
incidental findings from a chest 
X-ray in June 1993 revealed minor degenerative changes at the 
dorsal aspect of the lower thoracic spine.  Thus, for the purpose 
of finding the veteran's claim well grounded, the Board finds 
evidence of a current low back disability.

There is no concurrent evidence showing the veteran's incurrence 
of a low back injury during service.  Though the veteran's 
statements of incurrence of an injury may be sufficient for the 
limited purposes of making the claim well grounded, other 
evidence of record belies the fact that no chronic low back 
disability was incurred during service.  The veteran's discharge 
examination report reveals a normal spine, without evidence of 
any existing disability or note of any subjective complaint.  

Nevertheless, the veteran contends that he was treated in service 
for a low back injury, and that he has continued to experience 
symptoms of the condition since his discharge from service and to 
the present day.  The post-service treatment records which were 
identified by the veteran as being supportive of his claim show 
that he was treated in 1982 for complaints of back pain related 
to a recent on-the-job injury.  At that time, the veteran did not 
report having had any prior back injury and the chiropractor's 
treatment notes show that the veteran did not have any pre-
existing disability of the low back at the time of his 1982 
injury and that he had no other disability not related to the May 
1982 injury.  Furthermore, his low back was asymptomatic as of 
June 1982.  

Similar findings were documented following the veteran's June 
1984 on-the-job accident, except that a prior complaint of 
disability was reported in connection with the 1982 incident.  
 
Although June 1982 treatment records indicate that the veteran 
reported treatment from a VA physician for his back injury, he 
has not identified any VA treatment prior to 1992 as being 
relevant to his claim for service connection for a low back 
injury.  Therefore, the Board finds that it is not necessary to 
seek out additional VA treatment records prior to making a 
determination as to the veteran's entitlement to service 
connection for residuals of an in-service low back injury.

There is no competent medical evidence of record which shows that 
the veteran's current low back complaints are related in any way 
to service.  Thus, there is no evidence of record showing a 
causal relationship between service and the claimed disability.  
The veteran has not met the three criteria for a well-grounded 
claim under Caluza, even assuming that the bus accident claimed 
by the veteran actually occurred, and that he received treatment 
during service for injuries sustained therein.

Because the veteran has contended that his low back condition has 
been continuous since service, the Board will evaluate his claim 
in light of the holding of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "Court") in 
Savage.  The medical evidence of record does not reflect 
continuity of symptomatology either during or following service.  
The veteran's spine was normal on examination for separation from 
service in February 1955 and no complaint of a disability was 
noted.  The evidence of record indicates that the next complaint 
of low back pain was reported in May 1982, some 27 years after 
the veteran's discharge from service, at which time no history of 
an in-service back injury or prior back symptoms was noted.  
Thus, the evidence of record shows the veteran's first complaints 
of low back pain were recorded in 1982, in conjunction with a 
recent injury.  At the time of his 1984 injury, the only prior 
back problem he reported was an injury in 1982.  

The veteran has failed to provide evidence of a chronic low back 
disability dating from service.  Furthermore, although the 
veteran is qualified to state that he injured his back in service 
and experienced pain, he has not been shown to possess the 
requisite knowledge, skill, experience, training, or education to 
qualify as a medical expert in order to establish a medical nexus 
between such an any current back disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992).  Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis, and therefore the veteran's lay opinion 
that any current back disability is due to injuries incurred in 
the reported bus accident and that his current disability is 
related to service, does not establish that the claim is 
plausible.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

There being no probative evidence of either the incurrence of a 
chronic low back injury during service and no competent evidence 
of a causal relationship between his current condition and 
service, the veteran has failed to present a well-grounded claim 
for service connection for residuals of low back injury pursuant 
to the criteria required by Caluza v. Brown, 7 Vet. App. 498, 
506.  The benefit sought on appeal is denied. 


ORDER

A well-grounded claim not having been submitted, entitlement to 
service connection for residuals of low back injury is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

